Title: John Adams to Abigail Adams, 10 September 1783
From: Adams, John
To: Adams, Abigail



My dearest Friend
Paris Septr. 10. 1783

We have received from Congress a Resolution by which We are to be impowered to negotiate a Treaty of Commerce with G. B. My self Mr. Franklin and Mr. Jay. This will detain me in Europe this Winter. If this Letter arrives in Season, that you can come to me this Fall with Miss Nabby, I shall be Supreamly happy to see you. But Still Things are so unsettled in Congress that you may expect to return with me in the Spring. You may come to London Amsterdam or L’Orient, to either of which Places I will soon go to receive you after hearing of your Arrival.
It is however attended with so many Inconveniences that I must submit it to your Discretion with the Advice of your Friends whether to come this Fall, or stay till Spring and then come in Case Things should not be so altered as to oblige me to came home then to you. I have written more fully by Mr. Thaxter who sails the 20 of this Month from L’Orient, in the French Packet to New York. If you come Leave the Boys at their School, bring a Maid and a Man servant. Leave the Place in the Care of Dr. Tufts or yr father. John is well.

Yours unfailingly
J. Adams

